Citation Nr: 0614959	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  99-20 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial rating for steroid 
induced acne, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for IgA nephropathy 
with hypertension, status post kidney transplant, currently 
rated as 30 percent disabling.  

3.  Entitlement to an increased initial rating for steroid 
induced avascular necrosis, right hip, status post total hip 
replacement, currently rated as 30 percent disabling.  

4.  Entitlement to an increased initial rating for steroid 
induced avascular necrosis, left hip, status post total hip 
replacement, currently rated as 30 percent disabling.  

5.  Entitlement to an increased initial rating for steroid 
induced gastroesophageal reflux disease with dyspepsia, 
currently rated as 10 percent disabling.  

6.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C. chapter 35.

7.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
During the course of the appeal, the veteran's claims folder 
has been permanently transferred to the Houston, Texas, RO.  

In a February 1998 rating decision, the Waco RO proposed to 
reduce the veteran's IgA neuropathy with hypertension, status 
post kidney transplant, from 100 to 30 percent disabling; 
granted service connection for acne, rated as 10 percent 
disabling effective from March 3, 1997; granted service 
connection for avascular necrosis of the right hip and left 
hips, each rated as 10 percent disabling effective from 
November 26, 1996; and granted service connection for 
gastroesophageal reflux disease (GERD) and dyspepsia, rated 
as 10 percent disabling effective from April 25, 1997.  The 
RO also awarded a temporary 100 percent rating for left hip 
replacement surgery and convalescence from March 13, to May 
1, 1997.

In an August 1998 rating decision, the RO awarded a 100 
percent rating for the right hip from June 9, 1997 to July 
31, 1998, after which time the disorder was rated as 30 
percent disabling from August 1, 1998; effectuated the 
proposed reduction for IgA neuropathy with hypertension from 
100 to 30 percent, effective December 1, 1998; denied SMC 
based on need for aid and attendance; and denied entitlement 
to chapter 35 benefits.  

In a May 2002 rating decision, the Houston RO increased the 
veteran's rating for acne from 10 percent to 30 percent, 
effective from March 3, 1997; and awarded a temporary total 
rating for convalescence for left hip replacement surgery 
from December 7, 1998 and a 100 percent schedular rating from 
February 1, 1999 to January 31, 2000, after which a 30 
percent rating was awarded from February 1, 2000.  

The issue of an increased rating for steroid induced acne 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran underwent a renal transplant in April 1996.  
His service-connected IgA nephropathy with hypertension, 
status post kidney transplant, is not productive of constant 
albuminuria, definite decrease in kidney function, or 
hypertension at least 40 percent disabling.

2.  The veteran's steroid induced avascular necrosis, right 
hip, status post total hip replacement, was manifested by 
limitation of motion with pain and an antalgic gait from 
November 26, 1996, to June 8, 1997.  From August 1, 1998, 
forward, there were no findings of moderately severe 
weakness, pain or limited motion.  

3.  The veteran's steroid induced avascular necrosis, left 
hip, status post total hip replacement, was manifested by 
limitation of motion with pain and an antalgic gait from 
November 26, 1996, to March 12, 1997, and from May 1, 1997, 
to December 6, 1998.  From February 1, 2000, forward, there 
were no findings of moderately severe weakness, pain or 
limited motion.  

4.  The veteran's GERD is manifested by persistently 
recurrent epigastric pain, for which he seeks treatment on a 
regular basis, as well as regurgitation at night three times 
per month.  

5.  The veteran does not have a total disability permanent in 
nature resulting from a service-connected disability.

6.  The veteran's service-connected disabilities do not 
render him permanently bedridden or so helpless as to require 
the need for aid and attendance of another.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for IgA nephropathy with hypertension, status post kidney 
transplant, during the period since December 1, 1998, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 4.115, Diagnostic Code 7531 (2005).

2.  The criteria for a rating of 20 percent, and no higher, 
for steroid induced avascular necrosis, right hip, status 
post total hip replacement, have been met as to the time 
period from November 26, 1996, to June 8, 1997; but as to the 
time period from August 1, 1998, forward, the veteran has not 
met the criteria for an evaluation in excess of 30 percent.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5054, 5252, 5253 (2005).

3.  The criteria for a rating of 20 percent, and no higher, 
for steroid induced avascular necrosis, left hip, status post 
total hip replacement, have been met as to the time periods 
from November 26, 1996, to March 12, 1997, and from May 1, 
1997, to December 6, 1998; but as to the time period from 
February 1, 2000, forward, the veteran has not met the 
criteria for an evaluation in excess of 30 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5054, 5252, 5253 (2005).

4.  The criteria for a rating of 30 percent, and not higher, 
for steroid induced gastroesophageal reflux disease (GERD) 
with dyspepsia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).

5.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807 (2005).

6.  The criteria for entitlement to special monthly 
compensation due to the need for aid and attendance have not 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

 The Board finds that the VCAA notice requirements have been 
satisfied.  With respect to the claims for higher ratings for 
left and right hip disorders and GERD, on appeal from the 
initial grants of service connection, because the veteran's 
claims for service connection were granted, i.e., proven, and 
he was assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and an effective date, because the claim 
has already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (Vet. App. 
1991) (determining that a remand would "unnecessarily 
[impose] additional burdens on the [Board] and [regional 
office] with no benefit flowing to the veteran.").   

With respect to the remaining claims on appeal, the RO sent 
the veteran a notice letter in December 2003 that informed 
him of the type of information and evidence necessary to 
support his claim for an increased rating, SMC based on aid 
and attendance, and chapter 35 benefits, and of his and VA's 
responsibilities in obtaining evidence.  The veteran was also 
asked to submit evidence in support of his claims, which 
would include that in his possession.  The December 2003 VCAA 
letter was provided by the AOJ after the RO's initial 
adjudication of the claim.  However, the RO readjudicated the 
claims in October 2005.  See October 2005 SSOC.  Any defect 
with respect to the timing of the notice is harmless error.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded examinations of the disabilities in issue.  He 
indicated in October 2002 there is no additional evidence.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


II.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established, as in the evaluation of IgA neuropathy on 
appeal, and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The steroid 
induced right and left hip and GERD claims are on appeal from 
an initial rating upon the granting of service connection.  
In such a case, the entire body of evidence is for equal 
consideration, and it is necessary to determine whether the 
veteran has at any time since his original claim met the 
requirements for a higher disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

When the evidence is evenly balanced law and VA regulations 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2005).  Impairments associated 
with a service-connected disability may be rated separately 
unless they constitute the same disability or the same 
manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).



A.  IgA Nephropathy with Hypertension, Status Post Kidney 
Transplant

Service connection for IgA (Immunoglobulin A) nephropathy 
with hypertension was granted in a February 1988 rating 
decision, and a 30 percent rating was assigned effective from 
December 1987 under DC 7502.  The rating was increased to 80 
percent effective in July 1989, and to 100 percent effective 
from April 1995.  The veteran's condition had progressed and 
he was started on peritoneal dialysis in May 1995.  He 
underwent kidney transplant in April 1996.  

In a February 1998 rating decision, the RO proposed to reduce 
the veteran's rating for this disability to 30 percent.  The 
veteran's disability was characterized as IgA neuropathy with 
hypertension, status post kidney transplant, and rated under 
DC 7531.  Due process procedures as set forth at 38 C.F.R. 
§ 3.105(e) were followed.  By rating decision dated in August 
1998, the RO effectuated the proposed reduction, effective 
from December 1998.  The veteran appealed, stating that the 
current residuals are more than 30 percent disabling.  

Diagnostic Code 7531 is for kidney transplant and provides a 
100 percent evaluation following transplant surgery, 
thereafter, rate on residuals as renal dysfunction with a 
minimum rating of 30 percent.  A note to this diagnostic code 
provides that the 100 percent rating shall be assigned as of 
the date of hospital admission for transplant surgery and 
shall continue with a mandatory VA examination one year 
following hospital discharge.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  

Renal dysfunction is rated at 30 percent when there is album 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling.  It is rated at 60 percent when 
there is constant albuminuria with some edema, or definite 
decrease in kidney function, or hypertension at least 40 
percent disabling.  It is rated at 80 percent when there is 
persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  38 C.F.R. § 4.115a (2005).  

Hypertension is evaluated under DC 7101.  It is rated at 10 
percent when there is diastolic pressure of predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation with an individual with history of 
diastolic pressure predominantly 100 or more or who requires 
continuous medication for control.  The disorder is rated at 
40 percent when there is diastolic pressure predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  

As noted, the RO followed the due process requirements of 
38 C.F.R. § 3.105(e) when it reduced this rating.  It 
properly informed the veteran of the proposed reduction, and 
provided the appropriate time for the veteran to respond.  

The Board notes that the proposal was based upon an 
examination conducted in August 1997, at which the veteran 
was noted to demonstrate normal renal function and minimal 
proteinuria, but no evidence of the manifestations required 
for an evaluation in excess of 30 percent.  Specifically, 
there was no albuminuria, nor definite decrease in kidney 
function, nor hypertension at least 40 percent disabling as 
set forth at DC 7101.  The veteran's blood pressure was 
100/60 and 110/70.  The laboratory tests showed urine protein 
slightly elevated at 1+ but with no casts or crystals.  
Albumin was within normal reference range.  Renal function 
was described as normal.  Hypertension was described as 
controlled with medication.  VA and Beaumont Army Hospital 
treatment records are not inconsistent with these findings.  

The veteran underwent additional VA examinations in October 
1999 and December 2004, that are also consistent with no more 
than the 30 percent rating.  Specifically, blood pressure in 
October 1999 was measured as 142/92 standing, 144/94 sitting, 
and 146/96 supine.  Urinalysis was within normal limits.  
Other laboratory tests showed BUN of 19 mg/dl, considered 
borderline high.  Renal ultrasound showed a normal 
functioning transplanted kidney.  

Similarly, the December 2004 examination reflected no 
problems with the transplanted kidney.  The veteran was 
reportedly on hypertension medication and medication for his 
transplant.  He reported that he would get dizzy if he did 
not take hypertension medicine.  He denied urinary frequency, 
dysuria, urinary incontinence, or urinary tract infections, 
and no there were no previous catherizations to the bladder.  
His blood pressure was 140/90 sitting, 135/85 standing, and 
130/80 lying down.  Examination of the abdomen revealed it 
was protuberant with some tenderness probably at the site of 
the transplant.  There was no organomegaly or rebound.  
Urinalysis was normal except for trace urine protein.  Chem 
12 test showed glucose of 112, bun 22, and the rest normal.  
The diagnosis was that IgA nephropathy with end stage renal 
failure, status post transplant, the transplant was stable, 
with no evidence of renal failure at the time.  

None of the medical records noted above demonstrate that the 
veteran meets the criteria for an increased rating under DC 
7531.  While the veteran is entitled to be rated under the 
code that allows the highest possible evaluation, as set 
forth in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board can find no basis on which to assign a higher 
evaluation.  

In conclusion, the criteria for an increased rating in excess 
of 30 percent have not been met.  The benefit of the doubt 
rule has been considered and applied where appropriate in 
this matter.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Steroid Induced Avascular Necrosis, Right and Left Hips, 
Status Post Total Hip Replacements

Service connection for the left and right hip conditions was 
granted in a February 1998 rating decision.  The veteran has 
appealed the initial ratings assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  He underwent right total hip 
replacement in June 1997.  His right hip disability has been 
rated as 10 percent disabling as of November 26, 1996, as 100 
percent disabling as of June 9, 1997, and as 30 percent 
disabling from August 1, 1998.  His left hip was replaced in 
December 1998.  That disability is rated as 10 percent 
disabling as of November 26, 1996, 100 percent disabling from 
March 13, 1997, to April 30, 1997 (38 C.F.R. § 4.30); 10 
percent disabling as of May 1, 1997; 100 percent disabling as 
of December 7, 1998; and as 30 percent disabling as of 
February 1, 2000.  The veteran contends that these hip 
disorders are productive of significant pain and cause 
limitations which warrant higher ratings.  He urges that they 
make him unable to perform his job duties as an electrician.  

Prior to the hip replacements, the hips were each rated as 10 
percent disabling under DC 5253.  Under Diagnostic Code 5253, 
where there is limitation of rotation of the thigh, cannot 
toe-out more than 15 degrees; or there is limitation of 
abduction and cannot cross legs, a 10 percent evaluation is 
assigned.  Where there is limitation of abduction with motion 
lost beyond 10 degrees, a 20 percent rating is assigned.

Under Diagnostic Code 5252, a 10 percent disability 
evaluation is assigned for flexion of the thigh limited to 45 
degrees.  For the next higher 20 percent disability 
evaluation, there must be limitation of flexion to 30 
degrees.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.

Prior to the veteran's hip replacements, Beaumont Army 
Hospital treatment records dated in November 1996 showed that 
he had an antalgic gait on the right.  Flexion of the hips 
was decreased due to pain.  Abduction and adduction were 
within normal limits.  In December 1996, the veteran had 
flexion to 110 degrees on the left and to 120 degrees on the 
right, and abduction to 40 degrees on the right and to 30 
degrees on the left.  In January 1997, he complained of pain 
and walked with an antalgic gait.  Magnetic resonance imaging 
showed stage IV avascular necrosis.  On March 7, 1997, it was 
noted that bilateral avascular necrosis made manual labor 
extremely painful and that the veteran required a cane, 
crutches, or temporary wheelchair for the next six weeks.  On 
March 13, 1997, he underwent core decompression of the left 
femoral head, and was assigned a temporary total rating under 
38 C.F.R. § 4.30 from March 13, to April 30, 1997.  A March 
13, 1997 x-ray showed a nondisplaced subtrochanteric fracture 
of the left hip.

On April 25, 1997, the veteran had abduction to 30 degrees on 
the right and to 25 degrees on the left; flexion to 85 
degrees on the right and to 75 degrees on the left; and 
extension to 30 degrees bilaterally.

On June 9, 1997, the veteran underwent right hip replacement, 
when he was assigned a 100 percent schedular rating.  At that 
time, the left hip had marked pain on passive range of 
motion.  Left hip abduction was to 25 degrees, flexion was to 
75 degrees, and extension was to 30 degrees.  X-rays revealed 
marked avascular necrosis.  VA examination in August 1997 
showed that the left leg was two centimeters shorter than the 
right and that the veteran walked with a limp on the left.  
Left hip replacement was performed on December 7, 1998.  At 
that time, the right leg measured 89 cm and the left leg 
measured 89.5 cm.  

The veteran failed to demonstrate the criteria for a 20 
percent rating under Diagnostic Codes 5252 and 5253 prior to 
his hip replacement surgeries.  As discussed above, there 
were no findings of abduction lost beyond 10 degrees or of 
flexion of the thigh limited to 30 degrees on either side.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253 (2005).  
None of the treatment records, pre-surgical reports, or 
examination reports prior to the replacements show such 
limitation.  

However, given the findings of pain and limitation of 
function, including an antalgic gait, the Board finds that 
the criteria for a 20 percent rating were met under DC 5253, 
for the right hip from November 26, 1996, to June 8, 1997; 
and for the left hip from November 26, 1996, to March 12, 
1997, and from May 1, 1997, to December 6, 1998.  See 
38 C.F.R. § 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This is the highest rating available under DC 5253.  
A rating in excess of 20 percent is not warranted as there 
were no findings of flexion of either thigh limited to 20 
degrees, even with consideration of the veteran's complaints 
of pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  
Nor were there any findings of shortening of either extremity 
between 6.4 cm and 7.6 cm.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5275 (2005).  Although a March  1997 x-ray showed a 
nondisplaced subtrochanteric fracture of the left hip, there 
were no findings of malunion or nonunion so as to warrant a 
higher rating under DC 5255.

As noted above, the veteran underwent right hip replacement 
in June 1997 and left hip replacement in December 1998.  
According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of the hip.  Following implantation of the 
prosthesis, a 70 percent rating is authorized for 
postoperative residuals manifested by markedly severe 
residual weakness, pain or limited motion, while a 90 percent 
rating can be assigned under the same circumstances if such 
painful weakness or limited motion requires the use of 
crutches.  Thereafter, a minimum disability rating of 30 
percent is assigned, but chronic residuals consisting of 
moderately severe weakness, pain or limited motion may be 
rated 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (2005).

Thus, the Board has examined the evidence to determine 
whether either of the veteran's hips has demonstrated at 
least chronic residuals consisting of moderately severe 
weakness, pain or limited motion in order to warrant an 
increased rating.  
The Board finds no such chronic residuals which would warrant 
a rating in excess of 30 percent for the right hip as of 
August 1, 1998, or for the left hip as of February 1, 2000.    

The veteran failed to report for a VA examination in August 
1998.  VA examination in October 1999 does not reflect, 
overall, such chronic residuals consisting of moderately 
severe weakness, pain or limited motion of either hip.  While 
the report reflects that both hips were productive of pain 
that was not worse than before the transplants but continued 
despite the transplants and sometimes would interfere with 
daily activities, the veteran reportedly demonstrated a 
normal gait.  There was no deformity or ankylosis of either 
hip.  He took Extra Strength Tylenol but got no relief from 
it.  Hip range of motion was as follows on the right, with 
pain:  flexion to 100 degrees, abduction to 20 degrees, 
external rotation to 15 degrees, internal rotation to 10 
degrees, and adduction to 5 degrees.  Hip range of motion was 
as follows on the left, with pain:  flexion to 110 degrees, 
abduction to 25 degrees, external rotation to 10 degrees, 
internal rotation to 5 degrees, and adduction to 2 degrees.  
It was estimated that pain flare-ups caused a 25 percent 
additional limitation, bilaterally.  X-rays showed normal 
post operative hips.  The diagnosis was chronic bursitis, 
right and left hip, status post avascular necrosis right and 
left hip secondary to steroids.  Status post right and left 
hip replacement.  

In a statement from a chief of surgery at Beaumont Army 
Medical Center dated in October 2002, it was noted that the 
veteran's right hip prevented him from continuing his 
occupation as an electrician, and that a change of employment 
and related training was necessary.  This does suggest 
worsening symptoms, but does not identify the current 
residuals of the right hip replacement.  

During a December 2004 VA examination, the veteran reported 
that although his hip conditions improved following the 
surgeries, his right hip had started hurting over the past 
two years, and his left hip began hurting about a year prior 
to examination.  He complained of recent increased pain in 
the hips, worse in the right with a constant moderate pain.  
With flare-ups on activity, the right hip pain was severe and 
could last from half a day or until he took a rest.  He 
described increased fatigue and lack of endurance but no 
subluxation or dislocation as to the right hip.  He used non-
prescription Tylenol and Motrin.  The veteran reported he 
needed his wife to help him complete his home chores and 
activities.  He worked a full-time work study job at VA, but 
took time off during the year due to his hip problems.  He 
estimated 24 days of incapacitation over the year.  

Physical examination revealed the veteran to be in no acute 
distress.  He limped on the right leg.  The lower extremities 
demonstrated no muscle atrophy or wasting.  There was mild 
tenderness to deep palpitation of the right hip.  The right 
hip flexion was 100 degrees with pain at that point.  
Abduction was 40 degrees with pain at that point.  Repetitive 
flexion produced no fatigue or changes.  The examiner 
estimated that flare-ups produced a 10 percent additional 
reduction in flexion causing only mild functional impairment.  
Repetitive motion of the right hip would likely produce mild 
limitation of motion manifested by pain most of the time.  

The left hip had no pain to deep palpation.  The left hip 
flexed to 110 degrees, with no pain or discomfort.  Abduction 
was to 45 degrees with only mild pain or discomfort.  There 
were no signs of fatigability.  The examiner estimated the 
veteran had no additional functional limitation with 
repetitive use of the left hip.  The examiner did not 
consider the veteran to have any functional impairment of his 
left hip.  

Lower extremity strength was 5/5.  X-rays of the hips showed 
normal alignment and no evidence of complications.  The 
diagnosis reflected that the hip replacements manifested 
secondary limitation of motion but no evidence of 
abnormalities on the actual hip replacements.  

In sum, the lower extremities demonstrated no muscle atrophy 
or wasting and strength was 5/5.  Although there was some 
limitation of motion of the hips with pain, the examiner 
estimated that flare-ups caused only mild functional 
impairment on the right and described the limitation of 
motion as mild.  As for the left hip, the examiner stated 
that the veteran had no functional impairment or additional 
functional limitation.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that there 
are chronic residuals consisting of moderately severe 
weakness, pain or limited motion of the in order to warrant 
an rating in excess of 30 percent for either hip.  

Additionally, under Diagnostic Code 5252, a 40 percent rating 
is warranted for flexion of the thigh limited to 10 degrees.  
There have been no findings of flexion of either thigh 
limited to 10 degrees, even taking into account the 
examiner's statements that there would be a 10 or 25 percent 
additional limitation with flare-ups.  Again, although there 
was some limitation of motion of the hips with pain, the 
examiner estimated that flare-ups caused only mild functional 
impairment on the right and described the limitation of 
motion as mild.  As for the left hip, the examiner stated 
that the veteran had no functional impairment or limitation.  
See 38 C.F.R. §§ 4.40, 4.45, (2005); see DeLuca, 8 Vet. App. 
202.  

A higher rating is not warranted under DC 5255, as there have 
been no findings of nonunion.  X-rays of the hips in 2004 
showed normal alignment and no evidence of complications.

Accordingly, a rating in excess of 30 percent for steroid 
induced avascular necrosis, left and right hips, status post 
total hip replacements, is denied.  The benefit of the doubt 
rule has been considered and applied where appropriate in 
these matters.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Steroid Induced GERD with Dyspepsia

Service connection for GERD with dyspepsia was granted in a 
February 1998 rating decision, at which time a 10 percent 
rating was established, effective April 25, 1997.  The 
veteran seeks a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Inasmuch as the veteran has indicated that he believes his 
GERD has caused constipation, service connection was granted 
for hemorrhoids with constipation during the course of this 
appeal in a May 2002 rating decision.  The veteran is 
assigned a disability rating for that condition.  The veteran 
has not filed a notice of disagreement with that decision or 
with the disability rating awarded.  The Board will not 
consider the constipation under the GERD claim.  See 38 
C.F.R. § 4.14.  

GERD with dyspepsia is rated under DC 7346 for hiatal hernia.  
Pursuant to Code 7346, a 60 percent rating is assigned when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  None of 
the diagnostic codes applicable to this case was changed, 
however.  

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against an evaluation in excess of 10 percent rating for GERD 
with dyspepsia.  

Records from Beaumont Army Hospital showed treatment for 
epigastric pain for two years, with no melena, in July 1997.  
In August 1997, the veteran complained of episodic chest 
pain, as well as epigastric pain improved with Mylanta and 
Prilosec.  He denied any pyrosis or dysphagia.  The 
assessment was atypical chest pain and questionable GERD, 
improved on Prilosec.

VA examination in August 1997 revealed that the veteran had 
been taking Prilosec once a day for three years for 
heartburn.  He stated that in March, June and July 1997, he 
developed sharp epigastric pain and nausea.  His Prilosec was 
increased to twice a day, and he did not have any additional 
heartburn or epigastric pain.  The assessment was GERD and 
dyspepsia, controlled by proton pump inhibitor therapy.

Records from Beaumont Army Hospital showed complaints of 
epigastric pain in January 1998 and of epigastric burning in 
February 1998.  The diagnosis was epigastric pain - 
dyspepsia.  A small hiatal hernia and H. pylori were noted in 
March 1998.  The veteran stated that pyrosis mid-epigastric 
pain usually associated with eating spicy foods, lasting for 
hours.  The diagnosis was GERD, stable, and dyspepsia versus 
pancreatitis.  The veteran was treated for epigastric pain in 
October 1998 and on several occasions in 1999 and 2000.  In 
April 2000, the veteran denied heartburn, dysphasia, weight 
loss, or diarrhea.  He complained of right upper quadrant 
pain after meals in April and June 2000.

VA examination in October 1999 revealed complaints of 
epigastric pain, pyrosis and dysphagia, at least twice a 
month and sometimes more often.  He reported some relief with 
medication.  His weight was stable and there was mild anemia 
of undetermined etiology.

VA examination in December 2004 reflects findings of H. 
Pylori as well as reports of regurgitation at night three 
times per month.  The veteran stated that he had persistent 
heartburn only if he did not take his medication.  If he took 
his medication, he did not have heartburn.  The examiner 
noted nonetheless, no heartburn now with the medication.  
Upper GI series showed small sliding hiatal hernia and no 
reflux or esophagitis.  The diagnosis was steroid induced 
GERD and dyspepsia, resolved, found, symptomatic hiatal 
hernia persistent H. pylori infection with secondary 
dyspepsia and GERD.  

The record does show persistently recurrent epigastric pain, 
for which the veteran seeks treatment on a regular basis, as 
demonstrated by the outpatient treatment records.  He also 
recently complained of regurgitation at night three times per 
month.  The Board concludes that these findings approximate 
the criteria for the assignment of a 30 percent rating under 
DC 7346, effective April 25, 1997.  See 38 C.F.R. § 4.7.  
However, there were no symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.  To the contrary, in December 2004 the veteran 
stated that he was gaining some weight.  There have been no 
complaints or findings of hematemesis or melena.  Although 
mild anemia was noted in 1999, it was not shown in 2004, and 
it was of undetermined etiology.  Thus, the preponderance of 
the evidence is against the assignment of a rating in excess 
of 30 percent for GERD with dyspepsia.  The benefit of the 
doubt rule has been considered.  38 U.S.C. § 5107(b)(West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular Considerations

Finally, the Board finds, as did the RO in its SOC and most 
recent SSOC, that referral of the claim for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  The veteran has not required 
recurring periods of hospitalization for his service-
connected conditions, and there is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of service-connected disabilities.  It is 
acknowledged that, while he does miss some work, he is 
employed full time at VA.  In the absence of evidence 
presenting such exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; his 
disabilities are appropriately rated under the schedular 
criteria.



III.  Survivors' and Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35

Educational assistance is available to a child or spouse of a 
veteran who, in the context of this appeal, has a total 
disability permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 
2002); 38 C.F.R. § 3.807 (2005).

In this case, the veteran does not have a total disability 
permanent in nature resulting from a service-connected 
disability.  Accordingly, the veteran's dependents cannot be 
considered eligible persons entitled to receive educational 
benefits.  38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. § 
3.807 (2005).

The law is dispositive without regard to any other facts in 
the case.  Where the law is dispositive, the claim must be 
denied on the basis of absence of legal merit.  Sabonis v. 
Brown, 6 Vet App 426 (1994).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.


IV.  Special Monthly Compensation based on the need for Aid 
and Attendance

The veteran urges that he is entitled to aid and attendance 
because he is in need of the care of another person.  The 
Board notes that he received SMC based on housebound status 
during recovery periods following his kidney transplant in 
April 1996, his right hip replacement from March 1997 through 
April 1997, from June 1997 through July 1998, and from 
December 1998 through February 2000.  At those times, the 
veteran's particular disability, either the kidney disorder, 
the right or left hip, was rated 100 percent disabling due to 
convalescence, and the other disorders were independently 
ratable at least at 60 percent.  See 38 C.F.R. § 3.350(i).  
The veteran has not urged that he continues to be housebound, 
and he did not appeal the RO's determinations as to 
housebound status.  See 38 C.F.R. § 20.200.

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of reports of VA examinations conducted 
in 1999 and 2004; medical records from Beaumont Army Medical 
Center; and the veteran's contentions.  

A veteran is entitled to an additional amount of 
compensation, special monthly compensation, over and above 
the benefits for total disability, if he is permanently 
bedridden, so helpless as to require the aid and attendance 
of another person.  See 38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2005).  

The evidence shows that he has been employed at VA as a work 
study student as indicated in the December 2004 VA 
examination report.  The record does not indicate that the 
service-connected disabilities prevent the veteran from 
tending to personal care functions or render him bedridden.

There is no evidence that the veteran is unable to dress 
himself or keep himself ordinarily clean and presentable, is 
unable to feed himself, or is unable to attend to the wants 
of nature.  He does not require the frequent adjustment of 
any special prosthetic or orthopedic appliances.  He is not 
physically or mentally incapacitated so as to require regular 
care or assistance to protect him from hazards or dangers 
incident to his daily life.  See 38 C.F.R. §§ 3.350(b)(3), 
3.352(a) (2005).  There is evidence that the veteran's 
multiple service-connected disabilities cause exertional 
limitations and difficulty walking prolonged distances.  
However, these are not shown to physically incapacitate the 
veteran.  On VA examination in December 2004, it was noted 
that he was able to walk all but prolonged distances, though 
he was somewhat slowed down.  He was able to perform all of 
his duties at home with the help of his wife, although his 
disabilities slowed him down.  He could also perform all of 
his duties of his full time work study job but needed help 
moving heavier files.  This does not suggest the need for aid 
and attendance as defined in pertinent VA regulations 
referenced above.  

Further, there is no evidence that the veteran is permanently 
bedridden as a result of his service-connected disability.  
That is, the veteran's service-connected disability does not 
actually require through its essential character that that 
veteran remain in bed.  See 38 C.F.R. §§ 3.350(b)(4), 
3.352(a) (2005).  That the veteran is not required to remain 
in bed is shown by the evidence above that the veteran is 
able to walk all but prolonged distances and that he is able 
to work full time.

The veteran has presented no competent evidence of the need 
for aid and attendance.  The uncontroverted evidence of 
record shows he is working.  The veteran's well-intentioned 
belief that he has a current need for aid and attendance 
benefits caused by his service-connected disabilities holds 
no probative value in this case.

Accordingly, the Board finds, by a preponderance of the 
evidence that the veteran's service-connected disabilities do 
not render him so helpless as to require aid and attendance.  
The claim of entitlement to special monthly compensation due 
to the need for aid and attendance must be denied.


ORDER

An increased rating for IgA nephropathy with hypertension, 
status post kidney transplant, currently rated as 30 percent 
disabling, is denied.  

Entitlement to a 20 percent rating, and not higher, for 
steroid induced avascular necrosis of the right hip, status 
post total hip replacement, from November 26, 1996, to June 
8, 1997, is granted,  subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a 20 percent rating, and not higher, for 
steroid induced avascular necrosis of the left hip, status 
post total hip replacement, is granted from November 26, 
1996, to March 12, 1997, and from May 1, 1997, to December 6, 
1998, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for steroid 
induced avascular necrosis of the right hip, status post 
total hip replacement, from August 1, 1998, forward, is 
denied.  

Entitlement to a rating in excess of 30 percent for steroid 
induced avascular necrosis of the left hip, status post total 
hip replacement, from February 1, 2000, forward, is denied.  

Entitlement to a rating of 30 percent, and not higher, for 
steroid induced gastroesophageal reflux disease with 
dyspepsia is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Dependent's Educational Assistance under 38 U.S.C. chapter 35 
is denied.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance is denied.


REMAND

The veteran and his representative have argued that the 
manifestations of steroid-induced acne are more than 30 
percent disabling.  The representative cites to controlling 
case law requiring that examinations of such conditions take 
place during the condition's active phase.  It was noted that 
the most recent VA examination, performed in December 2004, 
was undertaken when the disease was in the inactive phase and 
did not reflect the extensive nature of the disease.  Thus, 
an additional examination is requested.  

VA has an obligation to provide an examination during the 
period of reported flare-ups.  Ardison v. Brown, 6 Vet App 
405 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
skin examination during an active phase 
of his disease.  The claims folder must 
be made available to the examiner for 
review prior to the examination, and the 
examiner must annotate in the examination 
report that this has been accomplished.

All pertinent symptomatology and findings 
associated with the veteran's service-
connected steroid induced acne should be 
reported in detail.  Unretouched color 
photographs should be included with the 
examination report.

The examiner is asked to comment on 
whether or not the service-connected 
steroid induced acne is manifested by 
ulceration, extensive exfoliation or 
crusting, and systemic or nervous 
manifestations.

The examiner is also asked to describe in 
detail any disfigurement of the veteran's 
head face or neck associated with his 
service-connected steroid induced acne.  
See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7828 (2005).

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached. 

2.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and case 
law and consideration of any additional 
information obtained as a result of this 
remand.  If any of the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


